Citation Nr: 0025774	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Whether the October 1980 RO rating decision contained clear 
and unmistakable error (CUE) for denying service connection 
for left ear hearing loss and tinnitus.

Whether new and material evidence has been submitted to 
reopen the claims for service connection for left ear hearing 
loss and tinnitus.

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971 
and from July 1975 to December 1979.

An October 1980 RO rating decision denied service connection 
for left ear hearing loss and tinnitus.  The veteran was 
notified of the determinations in November 1980 and he did 
not appeal.

In 1996, the veteran submitted an application to reopen the 
claims for service connection for left ear hearing loss and 
tinnitus, and he submitted a claim for service connection for 
right ear hearing loss.  This appeal comes to the Board of 
Veterans' Appeals (Board) from February 1997 and later RO 
decisions that determined there was no CUE in the October 
1980 RO rating decision for denying service connection for 
left ear hearing loss and tinnitus, and that denied service 
connection for left ear hearing loss, tinnitus, and right ear 
hearing loss.  The Board has classified the issues as shown 
on the first page of this decision.


FINDINGS OF FACT

1.  In October 1980, a RO rating decision denied service 
connection for left ear hearing loss because it was 
determined that the veteran had hearing loss before service 
and that aggravation of this condition beyond its natural 
progression was not shown; the medical evidence then of 
record showed the presence of left ear hearing loss at the 
time of the veteran's medical examination for enlistment into 
service in April 1967, and did not clearly show worsening of 
this condition beyond its natural progression in service.

2.  The October 1980 RO rating decision denied service 
connection for tinnitus; the evidence then of record did not 
show the presence of tinnitus until after the veteran's 
separation from service in December 1979 and did not link it 
to an incident of service.

3.  The statutory and regulatory provisions for the 
establishment of service connection for left ear hearing loss 
and tinnitus were correctly applied in the October 1980 RO 
rating decision.

4.  The veteran did not appeal the October 1980 RO rating 
decision, denying service connection for left ear hearing 
loss and tinnitus.

5.  Evidence received subsequent to the October 1980 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for left ear hearing loss and 
tinnitus.

6.  The veteran has submitted competent (medical) evidence 
showing the presence of worsening bilateral hearing loss 
while in service and of continuous tinnitus since separation 
from service.


CONCLUSIONS OF LAW

1.  The October 1980 RO rating decision, denying service 
connection for left ear hearing loss and tinnitus, did not 
contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.105(a) (1999).

2.  The unappealed October 1980 RO rating decision, denying 
service connection for left ear hearing loss and tinnitus, is 
final.  38 U.S.C.A. § 7105, previously 4005, (West 1991); 
38 C.F.R. § 20.1103 (1999).

3.  New and material evidence has been received to reopen the 
claim for service connection for left ear hearing loss and 
tinnitus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  The claims for service connection for bilateral hearing 
loss and tinnitus are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there was CUE in the October 1980 RO Rating 
Decision for Denying Service Connection for Left Ear Hearing 
Loss and Tinnitus

A.  Factual Background

The veteran had active service from April 1967 to April 1971 
and from July 1975 to December 1979.

In October 1980, the RO denied the veteran's claims for 
service connection for left ear hearing loss and tinnitus.  
The evidence of record at that time consisted of service and 
VA medical records.  The service medical records do not show 
that the veteran complained of tinnitus.  These records 
showed that the veteran underwent a medical examination for 
enlistment into service in April 1967.  At that time he 
underwent audiological evaluation.  The pure tone thresholds, 
in decibels (ASA units converted to ISO units), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
10
LEFT
20
25
20
20
10

On the report of medical history completed at the time of the 
enlistment examination it was noted that the veteran had 
residual hearing loss and wore a hearing aid.

The service medical records showed that the veteran underwent 
authorized audiological evaluation in December 1979 at the 
time of his medical examination for separation from service.  
The pure tone thresholds, in decibels (ASA units), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40

35
LEFT
25
30
40

70

On VA authorized audiological evaluation in April 1980, pure 
tone thresholds, in decibels (ASA), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
25

25
LEFT
15
25
25
45
60

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left 
ear.  It was noted that hearing was within normal limits in 
the right ear and that there was high frequency loss in the 
left ear with tinnitus.

In the October 1980 RO rating decision, it was determined 
that the veteran's hearing loss preexisted his entry into 
service and that aggravation beyond its normal progression 
was not shown in service.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, previously 310 and 331, 
(West 1991); 38 C.F.R. § 3.303 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137, 
previously 311 and 337, (West 1991).

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).


A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153, previously 353, 
(West 1991); 38 C.F.R. § 3.306(a),(b) (1999).  A veteran 
seeking service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

In this case, the service medical records show that hearing 
loss was noted at the time of the veteran's medical 
examination for enlistment into service in 1967.  This is 
supported by audiometric testing performed at that time.  By 
some medical authorities, decibel thresholds of 0 to 20 
represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Hence, the record shows that the 
veteran had hearing loss prior to service.  While the record 
shows that the veteran's preservice hearing loss had worsened 
by December 1979 as demonstrated by audiometric testing 
performed at the time of his separation from service, it is 
unclear as to whether or not the veteran's preservice hearing 
worsened during service or during the period between his 2 
periods of active service.  The evidence then of record did 
not show the severity of the veteran's hearing loss at the 
time of his separation from service in April 1971 or at the 
time of his medical examination for reenlistment into service 
in July 1975.  The medical evidence does not show the 
presence of tinnitus until after the veteran's separation 
from service, and it does not link this condition to an 
incident of service.

After consideration of the evidence of record in October 
1980, the Board finds that it is unclear as to whether or not 
the veteran's preservice left ear hearing loss was aggravated 
by active service.  Under the circumstances, it cannot be 
held that the October 1980 was undebatably erroneous as 
required for a finding of CUE as noted above.  the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) has held, as previously stated 
in Fugo, 6 Vet. App. 40, 43-44, "[even] where the premise of 
error is accepted, if it is  not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable."  Baldwin v. 
West, 13 Vet. App. 1 (1999). 

The Board finds that the statutory and regulatory provisions 
with regard to the veteran's claims for service connection 
for left ear hearing loss and tinnitus were correctly applied 
at the time of the October 1980 RO rating decision that 
denied those claims.  There is no basis for reversing or 
revising the determinations with regard to the claims based 
on CUE.


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for Left Ear Hearing 
Loss and Tinnitus.

The October 1980 RO rating decision determined that service 
connection was not warranted for left ear hearing loss and 
tinnitus.  The veteran was notified of these determinations 
and he did not appeal.  Since the veteran did not appeal the 
determinations, the October 1980 RO rating decision denying 
service connection for left ear hearing loss and tinnitus is 
final with the exception that the veteran may later reopen 
the claims if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005; 38 C.F.R. 
§§ 3.156(a), 20.1103.  The question now presented is whether 
new and material evidence has been submitted since the 
October 1980 RO rating to permit reopening of the claims.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran's preservice hearing loss worsened beyond its natural 
progression in service and whether his tinnitus is related to 
an incident of service).  For evidence to be new and material 
it must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the Court 
had the opportunity to discuss the relationship between 
determinations of new and material evidence to reopen and 
those of well-groundedness.  Elkins v. West, 12 Vet. App. 209 
(1999).  The Court also noted that, in rejecting the Colvin 
reasonable-possibility-of-outcome-change test, Hodge 
effectively decoupled the existing relationship under the 
Court's case law between determinations of well-groundedness 
and of new and material evidence to reopen.  Prior to Hodge, 
no opinion of the Court ever suggested that evidence that was 
sufficient to reopen might not be sufficient to well ground a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (quoting 
Gober v. Derwinski, 2 Vet. App. 470, 472 (1992)) (new and 
material evidence "is, by its nature, well[]grounded"); 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (a lower 
evidentiary threshold is applicable to determining whether a 
claim is well grounded); Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995) (the difference, if any, between the evidence 
necessary to present a well-grounded ("plausible") claim 
and that needed to satisfy the third new-and-material 
evidence requirement ("reasonable possibility") is slight).  
Consequently, if upon remand the Board determines that new 
and material evidence has been presented, it next must 
determine, as part of its "review [of] the former 
disposition of the claim" under section 5108, whether the 
veteran's claim, as then reopened, is well grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  

The evidence of record at the time of the October 1980 RO 
rating decision, denying service connection for left ear 
hearing loss and tinnitus, consisted of VA and service 
medical records showing that the veteran had left ear hearing 
loss prior to entry into service that had worsened by the 
time of his separation from his second period of active 
service in December 1979 and that showed tinnitus at a VA 
medical examination in May 1980.  Since the October 1980 RO 
rating decision, various evidence has been submitted, 
including service documents showing that the veteran was 
given temporary duty limitations in 1978 and 1979 because of 
hearing loss and the report of a VA medical examination in 
1997 that indicates the presence of continuous tinnitus since 
separation from service.  The Board finds that the evidence 
received subsequent to the October 1980 RO rating decision is 
of such significance with regard to the issues of service 
connection for left ear hearing loss and tinnitus that it 
must be considered in order to fairly decide the merits of 
these claims.  Hence, the Board finds that new and material 
evidence has been received to reopen the claims for service 
connection for left ear hearing loss and tinnitus.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.

The threshold question for the Board to now consider is 
whether the claims for service connection for bilateral 
hearing loss and tinnitus are well grounded, that is, 
evidence which shows that these claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If the veteran has not presented such 
claims, his appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  The Court has also 
stated that claims must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service documents show that the veteran was medically 
qualified for limited duty in 1978 and 1979 due to hearing 
loss and post-service medical evidence shows the presence of 
hearing loss that meets the criteria of 38 C.F.R. § 3.385 
(1999) for establishing eligibility for service connection 
for hearing loss.  The post-service medical records also note 
the veteran's complaints of continuous tinnitus since 
separation from service.  The medical evidence raises a 
reasonable possibility of valid claims for service connection 
for bilateral hearing loss and tinnitus and the Board finds 
that it shows a plausible basis for service connection for 
these conditions.  Hence, the Board finds that the claims for 
service connection for bilateral hearing loss and tinnitus 
are well grounded.  


ORDER

The October 1980 RO rating decision did not contain CUE for 
failing to grant service connection for left ear hearing loss 
and tinnitus.

New and material evidence having been received, the 
application to reopen the claims for service connection for 
left ear hearing loss and tinnitus is granted; the claims for 
service connection for bilateral hearing loss and tinnitus 
are well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claims for service connection for bilateral 
hearing loss and tinnitus have been reopened with new and 
material evidence and are well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 78.

The service medical records show that the veteran underwent 
audiometric testing at the time of his medical examination 
for enlistment in April 1967 and at the time of his 
separation from his second period of service in December 
1979.  The evidence is unclear as to the severity of his 
hearing loss at the time of his medical examination for 
separation from service in April 1971 and at the time of his 
reentry into service in July 1975.  Under the circumstances, 
the RO should attempt to obtain additional service medical 
records from the National Personnel Records Center (NPRC) 
with particular emphasis on obtaining any reports of 
audiometric testing performed between April 1967 and December 
1979.

The medical evidence shows that the veteran has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385 
that may be service connected if the evidence shows it was 
aggravated by active service.  The medical evidence also 
shows a history of tinnitus since separation from service.  
The overall evidence leaves the Board uncertain as to the 
etiology of the veteran's bilateral hearing loss and 
tinnitus.  Where there is a reasonable possibility that a 
current condition is related to or is a residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send a request to the 
NPRC for additional service medical 
records, particularly reports of any 
audiometric tests performed on the 
veteran between April 1967 to December 
1979.

2.  The veteran's claims folder should be 
returned to the examiner or appropriate 
physician for review and preparation of 
an addendum to the report of the January 
1997 VA audiometric examination that 
includes an opinion as to whether the 
veteran's bilateral hearing loss worsened 
beyond its natural progression during 
active service and to obtain an opinion 
as to the etiology of his tinnitus, 
including any relationship to the hearing 
loss.  The examiner or appropriate 
physician should give fully reasoned 
opinions as to whether it is at least as 
likely as not that the veteran's 
preservice hearing loss worsened beyond 
its natural progression during active 
service and whether it is at least as 
likely as not that the hearing loss or 
incident in service caused the tinnitus.  
The examiner or appropriate physician 
should support the opinions by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case.  
If the requested information cannot be 
provided without audiometric examination 
of the veteran, he should be scheduled 
for such an examination.

3.  After the above development, the RO 
should review the claims for service 
connection for bilateral hearing loss and 
tinnitus.  If the action taken remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



